Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,684,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the terms are functional equivalents.

10684687
16867498
1.  A wearable head device, comprising: a frame having a first portion 
configured to be positioned a first distance from a head of a user of the 
wearable head device and a second portion configured to be positioned a second 
distance from the head;  a plurality of optical modules housed in the frame, 
wherein each optical module of the plurality of optical modules is configured 
to adjust to a facial geometry of the user;  a first electronics board disposed 
adjacent to the first portion of the frame and between two optical modules of 
the plurality of optical modules;  a second electronics board disposed adjacent 
to the second portion of the frame and between the two optical modules of the 
plurality of optical modules, the second electronics board comprising a 

plurality of optical modules, the heat sink thermally coupled to the processor.


a frame having a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head;

a plurality of optical modules housed in the frame, wherein each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user;

[[a]] first electronics board components disposed adjacent to the first portion of the frame and between two optical modules of the plurality of optical modules;

[[a]] second electronics boardcomponents disposed adjacent to the second portion of the frame and between the two optical modules of the plurality of optical modules, the second electronics board components comprising a processor; and

a heat sink disposed between the two optical modules of the plurality of optical modules, the heat sink thermally coupled to the processor.

6.    (New) A method comprising:

dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein:

the frame comprises a first portion configured to be positioned a first distance from a head of a user of the wearable head device and a second portion configured to be positioned a second distance from the head;

each optical module of the plurality of optical modules is configured to adjust to a facial geometry of the user;

the wearable head device comprises first electronics components disposed adjacent to the first portion of the frame and further disposed between the two optical modules of the plurality of optical modules;
the wearable head device further comprises first electronics components disposed adjacent to the first portion of the frame and further disposed between the two optical modules of the plurality of optical modules; and

the second electronics components comprises the processor.

optical surface;  and a multiply folded optical element configured to provide 
light to the lower optical surface, wherein: the lower optical surface is 
adapted to receive image light associated with a displayed image from a 
multiply folded optical path, the lower optical surface is further adapted to 

user, and the lower optical surface and the plurality of see-through optical 
elements are configured to transmit a portion of ambient light from a 
surrounding environment of the user to simultaneously provide a see-through 
view of the user's surrounding environment and a view of the displayed image.

a folded optical element configured to provide light to a lower optical surface, wherein: the lower optical surface is configured to receive image light associated with a displayed image,

the lower optical surface is further configured to transmit a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.
7.    (New) The method of claim 6, further comprising:
providing image light from a folded optical element of a first optical module of the two optical modules to a lower optical surface of the first optical module, wherein the image light is associated with a displayed image;
reflecting, via the lower optical surface, at least a portion of the image light toward an eye of the user; and
transmitting, via the lower optical surface, a portion of scene light from a surrounding environment of the user to simultaneously provide a view of the surrounding environment and a view of the displayed image.


optical element comprises at least two substantially planar reflective 
surfaces, wherein: each reflective surface is rotated along an optical axis of 
the respective reflective surface and with respect to another reflective 
surface, and the reflective surfaces and multiply folded optical element are 

head device by the plurality of see-through optical modules. 


the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface, and

8.    (New) The method of claim 7, wherein:

the folded optical element comprises at least two substantially planar reflective surfaces; each of the substantially planar reflective surfaces is rotated along an optical axis of the respective reflective surface and with respect to another reflective surface; and

the method further comprises providing, via the substantially planar reflective surfaces, light associated with the displayed image to the eye of the user of the wearable head device.

progressively tinted lenses, wherein: each lens in the plurality of 
progressively tinted lenses comprises a respective first portion associated 
with low transmissivity, the first portion disposed in front of a portion of an 
upper optical module with respect to the head of the user, and each lens in the 
plurality of progressively tinted lenses comprises a respective second portion 
associated with high transmissivity, the second portions of each lens disposed 
in front of a lower optical module and the plurality of progressively tinted 
lenses is configured to at least partially conceal the upper optical module 
behind the respective second portions to provide a see-through view of a 
surrounding environment.
4.    (New) The wearable head device of claim 1, further comprising a progressively tinted lens, wherein:

the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and

the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.


the wearable head device further comprises a progressively tinted lens; the progressively tinted lens comprises a first portion associated with a first transmissivity, the first portion disposed in front of a portion of an upper optical module with respect to the head of the user to at least partially conceal the upper optical module, the upper optical module included in a first optical module of the two optical modules, and
the progressively tinted lens further comprises a second portion associated with a second transmissivity higher than the first transmissivity, the second portion disposed in front of a lower 
optical module to provide a see-through view of a surrounding environment, the lower optical module included in the first optical module of the two optical modules.


portion of each lens in the plurality of progressively tinted lenses is 
disposed in front of one or more of the first electronics board and the second 
electronics board with respect to the head of the user, and each respective 
second portion of each lens in the plurality of progressively tinted lenses is 
disposed in front of one or more of the first electronics board and the second 
electronics board with respect to the head of the user. 

5.    (New) The wearable head device of claim 4, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components or at least a portion of the second electronic components with respect to the head of the user.

10. (New) The method of claim 9, wherein the first portion of the progressively tinted lens is disposed in front of at least a portion of the first electronic components or a portion of the second electronic components with respect to the head of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694